﻿Mr. President, allow me1 most sincerely to thank you for the words of sympathy expressed to my country in connexion with the passing away of the outstanding Czechoslovak statesman, our former President, hero of Czechoslovakia and of the Soviet Union, Army General Ludvik Svoboda. The peoples of my country have lost in his person a great, courageous man whose name is linked with my country's national liberation struggle against fascism and for socialism and world peace. His memory shall for ever remain inscribed in the hearts of our people.
194.	We should like to take this opportunity to express our sympathy and to share the sorrow of the Angolan people over the loss of its faithful son and passionate fighter for the freedom of the African peoples, President Agostinho Neto.
195.	Mr. President, I congratulate you, an outstanding political figure and eminent diplomat of the United Republic of Tanzania, on your election to the lofty and responsible post of President of the thirty-fourth session of the United Nations General Assembly. We are convinced that you will successfully fulfil your mission and, together with the Secretary-General of the United Nations. Mr. Kurt Waldheim, contribute to the positive results of our joint work.
196. We welcome the admission of Saint Lucia to membership in the United Nations, an event that surely is not only an expression of the advancing elimination of the vestiges of colonialism, but also strengthens the universality of our Organization.
197.	If we attempt to describe the international situation in an informed and diligent manner—as, in fact, we do every year from this rostrum—we cannot this time lose sight of the fact that we are approaching the end of a decade which, unlike previous ones, has assumed an almost crucial significance for us, the present generation. After all, the annals of the seventh decade of this century and, in a concentrated form, the events of the last year, reflect virtually everything that could be described by the all-embracing term of "concretization of detente".
198.	What, then, has the past year brought? What has it shown us?
199.	In the first place, it has produced proof that the spirit of new faith has been awakened in the ability of mankind to have sufficient perseverance in the struggle for the cause of peace; that the paralysed political dialogue has once more been reanimated; that we have been able to witness a number of ambitious projects representing a significant political contribution to a peaceful future for the world; that, after a certain lapse of time, an encouraging level of global stability has been re-established; that in the space of a single year further anti-popular regimes have collapsed in Asia and in Latin America and that important changes that advance the preservation of peace have been added to the political map of the world. That, then, is first and foremost.
200.	At the same time, and this is no less gratifying, we have to a significant degree managed to unblock certain mechanisms impeding international development, to halt the development of certain negative trends and to repel concentrated attacks by the most reactionary forces against progress, socialism, democracy and the national liberation movement.
201.	Moreover, although violators of the peace of all types continued their efforts to preserve the vestiges of the cold-war era, they failed to capitalize further on this burdensome mortgage of the past. Although they tried to retain the vestiges of fossilized thinking, they did not succeed in infecting international life with them. Al-though they tried to steer a policy running counter to the general course of events, they did not manage to reduce detente to a servile role. Although, as in the early states of detente, they once again manoeuvred in distrust, suspicion, and lack of understanding, employing intrigues and provocations, they did not reverse the trend. Indeed, despite all the pitfalls, obstacles and discouraging difficulties placed in the way of detente by its opponents, that policy has been developing generally in the correct direction, and they have not managed to limit the scope of that policy, to discard it or to plunge the world into helpless confusion.
202.	Thus we can conclude that the past year has been a demanding endurance test from which detente has emerged as mature. Detente gradually has become the fundamental trend during this last decade and it has repeatedly proved itself to be a productive, well- defined choice for mankind's future. It is therefore in mankind's vital interest to show sufficient determination, vision and perseverance to make detente the decisive trend in strengthening the structure of world peace and mutually beneficial co-operation among States with different social systems.
203.	If, in saying this today, in 1979, we look back and compare the present time with the cold-war years and the formative years of detente, we see that our statement is justified.
204.	We are all the more gratified since in the course of last year as in the past we have had no aspiration other than to continue consistently along the road of peaceful, dynamic policies on which we have started, to open up new horizons of broad international cooperation, to direct people towards what brings them close together, and away from what divides them, and to overcome patiently the conflicts among peoples. Thus, we took the correct course, and historical developments proved us right.
205.	We should like it to be possible to say one day that the entire past period was decisive for the fate of detente in what we may call its developing stage and that detente was not exposed to destructive hegemonism, that obvious negation of the peaceful, constructive relations among States which are reaffirmed by the United Nations Charter. To ensure that this weed in international relations was deprived everywhere and once and for all of the soil which nourishes it, the greatest contribution would be made by an effective international agreement, as was proposed yesterday by the Minister for Foreign Affairs of the USSR, Mr. Andrei Andreevich Gromyko.
206.	We therefore fully support the inclusion on the agenda of this Assembly session of an item entitled "Inadmissibility of hegemonism in international relations". As a non-permanent member of the Security Council, we support the proposal that this question should also be considered by that highest body of the United Nations.
207.	We hope that it may be possible to say one day that the first stages of international detente were followed immediately by a significant deepening of that process characterized by a shift from words to deeds, from tactical temporizing to constructive negotiations and, above all, by a move to military detente. The arms race, after all, has not yet been halted.
208.	In that respect, we regard as very promising the conclusion of the second SALT Treaty which is an example of perseverance, determination, mature political will and forward-looking responsibility for mankind as a whole. This most important world event reaffirmed most amply the effectiveness of the untiring and determinedly peace-loving Leninist policy of the Soviet Union, which strives to promote the process of detente, disarmament and peace throughout the world. That is why we also want to stress from this rostrum how deeply we appreciate the contribution of the Communist Party of the Soviet Union, of the Soviet State, and of Mr. Leonid Ilyich Brezhnev personally to the preparation and successful conclusion of that Treaty. We also appreciate the realism of the American side. We hope that the same sound judgement will prevail also among those who will vote on the ratification of the Treaty.
209.	That would again significantly strengthen the great hope of all mankind that the threat of a world nuclear conflict may be averted forever. More favourable conditions would be created for concrete negotiations on the entire range of disarmament proposals relating both to nuclear and conventional weapons, as well as on confidence-building measures among States, including a world-wide treaty on the non-use of force in international relations.
210.	We are well aware of the beneficial influence of everything that has been achieved along this road up to now. But so far, it represents but a small fraction of the possibilities offered by the development of detente.
211.	To achieve those possibilities, however, we must discard once and for all the illusion that lasting peace and security can coexist with huge stockpiles of the means of mass destruction; that it is possible without disarmament to solve successfully the vitally important problems of concern to the whole of humanity, such as the establishment of a new economic order, the provision of the food so needed by mankind, the development of new sources of energy, the eradication of dangerous diseases, the protection of the environment, the satisfaction of the spiritual and cultural needs of humanity, and the achievement of advances in the exploration of outer space.
212.	As a country that knows the price of peace, we are aware that it is not war alone, but the very fear that there might be a war, which diverts mankind from its endeavours to tackle the most pressing tasks of our time.
213.	The treaty on the prohibition of radiological weapons, which has been proposed jointly by the Soviet Union and the United States and which we warmly support, provides fresh proof that the problem of disarmament can indeed be tackled and resolved.
214.	That is why Czechoslovakia will continue to de-vote priority attention to halting the arms race and to disarmament. We are prepared to conduct negotiations on the broad spectrum of concrete proposals. In the Declaration of the States Parties to the Warsaw Treaty adopted at the meeting of the Political Consultative Committee, held at Moscow on 23 November 1978, we submitted, jointly with our allies, well-known initiatives, the implementation of which would mark a decisive turning-point in the negotiations on halting the arms race and on disarmament.
215.	We shall spare no effort to bring about the gradual achievement of that goal. We intend to negotiate patiently and with perseverance with all partners on our proposals as well as on theirs, at any place and at any level, including the highest. We are ready to make a creative contribution to the honest efforts of States finally to achieve tangible progress in this key area of international life.
216.	This determination of ours was expressed by the President of Czechoslovakia, Gustav Husak, when he stated in Prague on 1 May of this year;
"States should assume the obligation, preferably in the United Nations, to approach disarmament negotiations constructively and to contribute to the creation of an international climate conducive to the speediest possible achievement of the needed progress."
217.	That is why my country is now submitting a draft declaration on international co-operation for disarmament. We have based the document on a deep and objective study of many years of experience in holding disarmament negotiations and on the need for an all-round intensification of the comprehensive implementation of the objectives, decisions and recommendations that we all adopted unanimously at the tenth special session of the General Assembly, which was devoted to disarmament,
218.	In the more than a year that has elapsed since then, a great deal has been done. This year we shall consider the first report of the Committee on Disarmament working with its new expanded membership, However, the time has come for us to embark on concrete measures and agreements, overcoming all the difficulties that may still arise along this road.
219.	That is why we strive to give a new impulse to the creation of a yet more favourable climate for an early implementation of the results of the special session of the General Assembly devoted to disarmament, and that is also why we stress in the draft declaration the very clear and compelling fact that today the Governments of all States of the world have a truly historic responsibility for eradicating war from the life of man, a responsibility that must be met by agreeing on effective and decisive measures for the achievement of general and complete disarmament—that ancient ideal of mankind which was also in the mind of the great Czech thinker of the seventeenth century, John Amos Comenius, when he wrote in his world-famous monumental work On the Reform of the Human Condition:
"Weapons must therefore be removed so that there may be no occasion to revert to hostilities and wars, for there is no salvation in war and nothing results from it but the menace of fire, steel and the uprooting of States."
220.	At that time, however, they could only dream of disarmament. Today we are already negotiating, and tomorrow we must act. That was why, in submitting the draft declaration—which one could call a code of political principles to govern States in the interests of purposeful, effective, constructive and continuous co-operation in the field of disarmament, we are trying to help to draw up one of the possible operative instruments to facilitate the uninterrupted course as well as the results of both the current and future disarmament negotiations.
221.	The purpose of this is by no means a verbal proclamation of good intentions or a mere mechanical introduction of new principles. The purpose that we seek is to harmonize and unify all existing rules in one systematic and well-organized document that would be universally applicable in every disarmament body, at every political level. This would also strengthen the methodological aspect of the analysis and synthesis of what promotes the success of disarmament negotiations and, on the other hand, what hampers or even damages them.
222.	We want such key premises of the entire dis-armament process as the consolidation, development, expansion and intensification of international cooperation for disarmament to become basic political and moral law for the behaviour of States, regardless of their geographical position or their affiliation with this or that socio-political system.
223.	We are deeply convinced that our proposal is fully compatible with efforts by nations for the establishment of lasting peace and the safeguarding of strong international security, and that it reflects the unanimous will of the world community to find reliable solutions to the pressing problems of disarmament. We trust that at this session the proposal will meet with the constructive support of the States Members of the United Nations.
224.	Peace and security throughout the world have always been inseparably linked with the fate of Europe. That is where political detente was initiated and where it made the greatest advance. That is why military detente also should make the greatest possible advance there, so that the dark dens of the alchemists of war may be transformed into useful laboratories of peace and co-operation, where the dials will display but one constant—mutual advantage and an unshakable system of equal security for all.
225.	Keeping in mind this very goal, we propose, together with the other States parties to the Warsaw Treaty, the immediate conclusion of an agreement among the participants in the Helsinki Conference on Security and Co-operation in Europe a treaty to the effect that they will not be the first to use either nuclear or conventional weapons against each other. We believe that even today it is possible to start preparing a conference on military detente to be held on a political level and with the participation of all European States, the United States and Canada. This important initiative proposed by the Committee of Ministers for Foreign Affairs of the States parties to the Warsaw Treaty in Budapest last May opens up broad possibilities for a matter-of-fact consideration of all proposals designed to reduce the danger of military confrontation.
226.	As a direct participant in the Vienna talks on the reduction of armed forces and armaments in Central Europe, we are understandably deeply interested about a tangible progress in these talks. That, however, can be achieved only if our partners re-examine their concept of "first arming themselves adequately and then proceeding with disarmament". As it is, for instance, the latest plans for a speedy introduction of the so- called Euro-strategic weapons in Western Europe cannot be seen but as a further tightening of the Gordian knot.
227.	Despite these "atmospheric disturbances" the European political climate has already become healthier. We are endeavouring to ensure that the second review session of the Conference, to be held in Madrid next year, brings new positive developments particularly in military detente so that we may actively promote the implementation of the Final Act of the Helsinki Conference. We hope that the gates of mutually advantageous and equal co-operation among all European countries might open even wider in a manner that was documented by the positive results of the ECE session this year and by the convening of the European congress on the environment under the auspices of the ECE in Geneva in November.
228.	Czechoslovakia is trying to make an all-round contribution to this process by developing its bilateral relations. In our view more frequent meetings among representatives of the countries which signed the Final Act of the Helsinki Conference will promote its creative regeneration and a fresh momentum aimed at supporting peace.
229.	This awareness, enhanced by our specific geographical position as well as the objective possibilities which have emerged, provided an opportunity for us to normalize the micro-climate of relations in Central Europe, specifically the relations with our Western partners.
230.	Our relations with the Federal Republic of Germany are based on the political will of both sides embodied in a joint declaration signed by President Gustav Husak and Chancellor Helmut Schmidt during last year's official visit of our Head of State to Bonn, and are in the process of practical and concrete development. We have deep interest in their future positive and smooth continuation.
231.	With neighbouring Austria we have constructively tackled everything that has burdened our relations, being aware of a prospect of many years of stability. The process of restoration of relations on the basis of good neighbourliness culminated successfully in the visit by President Rudolf Kirchschlager to our country last March. We are now translating creatively the results of that visit into mutually advantageous cooperation.
232.	Thus for the first time since the establishment of our independent State, we have, after more than six decades, fully normalized relations with all our neighbours including those with a different social system from ours, a development which did not come about even when these differences did not exist, This is our active contribution to the peaceful reconstruction of the situation in Central Europe.
233.	In this connexion we are ever more actively enriching the process of detente by expanding mutually advantageous co-operation with many other European countries. As a State member of the Council for Mutual Economic Assistance, which this year commemorates 30 peaceful, fruitful and creative years since its establishment, we actively promote our all-round cooperation with Asian, African and Latin American countries. Our warm sympathies and constructive support go to their endeavours to strengthen their political independence and to achieve their economic independence and for the establishment of just international economic relations that would safeguard their economic and social development. In other words, we are establishing relations that would be a model of equal, democratic and mutually advantageous cooperation among all States with different socioeconomic systems.
234.	We welcomed the results of the Sixth Conference of Heads of State or Government of Non-Aligned Countries held recently in Havana. They reflect new evidence that the source of strength and effectiveness of that movement resides in its unity in the defence of the just cause of the peoples struggling for their liberation from political, economic and social oppression, in their struggle for the strengthening of peace and international security, for disarmament and detente and against imperialism, racism and neo-colonialism.
235.	World peace and security are not undermined by the arms race alone. An acute inflammation of detente is caused also by the hotbeds of tension, by painful old and new conflicts in various parts of the world. Czechoslovak public opinion and our Government, along with the entire peace-loving humanity, have condemned resolutely the aggression against socialist Viet Nam, the instigators of which, in complete contravention of the United Nations Charter and international law, tried and are still trying to raise "military lessons" to a norm of conduct in inter-State relations.
236.	From this high rostrum we once again express our firm support for the peoples of Viet Nam, Laos and the People's Republic of Kampuchea, who, after so many years of destructive, aggressive wars, are passionately longing for peace and are striving to build a just and peace-loving society in a calm atmosphere.
237.	We regard as most deplorable the recognition of the so-called "credentials" of the representatives of the barbaric Pol Pot regime, overthrown by the Kampuchean people, a regime unique in history for its policy of massacring its own people. This goes against the spirit and purposes of the United Nations, undermines its authority and prestige and is fundamentally at variance with political reality, Our position of principle is unequivocal. The seat of Kampuchea in this Organization must be taken by the representatives appointed by the People's Revolutionary Council of the People's Republic of Kampuchea, which is the legitimate government of that country and which alone is able to discharge the obligations of a State Member of the United Nations,
238.	Nor are the interests of the Kampuchean people, of the peace and security of the peoples of South-East Asia and of the mission of the United Nations served by the attempts to internationalize the non-existent so- called Kampuchean question and to interfere thus, in contravention of the United Nations Charter, in the internal affairs of the People's Republic of Kampuchea.
239 We also strongly object to efforts to misuse the artificially produced problem, fanned by propaganda, of the so-called Vietnamese refugees for political aims directed against Viet Nam.
240. We welcome the opening of negotiations between the USSR and China on the normalization of their relations. That can be to the benefit not only of those two countries, but also peace in South-East Asia and throughout the world.
241. We continue to be concerned about the state of affairs in the Middle East. Every day it becomes clearer that the separate agreement between Egypt and Israel and the attempts to circumvent a settlement in keeping with the legitimate interests of all nations in that crisis area are fraught with most serious consequences.
242.	Therefore, we emphasize once again that in the vortex of contradicting events in the Middle East, only one comprehensive settlement has hope of success— that is the withdrawal of Israeli troops from all territories occupied in 1%7 and the safeguarding of the rights of the Palestinians, including their right to the establishment of their own State, as well as the right of all countries in that region, not excluding Israel, to an independent and secure existence.
243.	We are convinced also that the burning problem of Cyprus cannot be resolved in any other way than on the basis of respect for the sovereignty, independence, territorial integrity and non-alignment of the Republic of Cyprus.
244.	Likewise, we support the efforts of the Democratic People's Republic of Korea to bring about the peaceful, democratic reunification of Korea, and we call for the withdrawal of all foreign troops from the southern part of the country.
245.	We emphatically reject the fresh attempts by the colonial and racist regimes in southern Africa to perpetuate themselves and to postpone their historically inevitable elimination. We actively, effectively and consistently support the struggle of the peoples of southern Africa for freedom and independence. We express our solidarity with SWAPO, the sole and legitimate representative of the Namibian people. We reaffirm our full and all-round support for the sole genuine representative of the people of Zimbabwe — the Patriotic Front. We advocate a comprehensive intensification of the struggle against apartheid, including uncompromising economic sanctions under Chapter VII of the United Nations Charter, which finally should compel the regime of the Republic of South Africa to respect the United Nations. We shall continue to make efforts to bring our Organization to use its entire authority to prevent the barbaric attacks by the racists against neighbouring States which are still continuing with impunity.
246.	I believe there is no need to repeat from this rostrum the well-known truth that if we wish something to be destroyed it is sufficient to fold one's arms and wait, and the rest comes by itself. That is why it is our intention to do our utmost to contribute to an effective joint search for new ways in the struggle against the erosion and devaluation of the values of peace and international security which have already been achieved—especially so because the time is ripe for finding new initiatives to exclude the possibility of a new apocalypse, to make progress along the path of new, great ideals of peace, detente and co-operation, despite all obstacles, and to shape current history for a peaceful future, so that the United Nations also, this irreplaceable universal forum, might fulfil the hopes placed in it by the whole of peace-loving humanity and thus strengthen the foundations on which the structure of international peace and security grows.